DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (2008/0297246).
As to claim 16, Taylor discloses a communication chip (see paragraphs [0031], [0032]) configured to process a radio-frequency signal received and/or transmitted in an electronic device 100 (see at least figures 1, and 4), the communication chip comprising: a power amplifier PA 130; a low-noise amplifier 444 (see figure 4) configured to amplify a radio-frequency signal received in the electronic device (see also paragraph [0031] which discloses that the PA 130 and LNA 444 are disposed inside a same chip); a first linear regulator 110 operably connected to the power amplifier 130; and a second linear regulator 120 operably connected to the power amplifier 130, wherein the first linear regulator 110 is configured to receive a first voltage V1 supplied from a switching regulator (see paragraph [0018]) of the electronic device 100 and to provide a third voltage to the power amplifier 130 using the first voltage V1 (see paragraph [0020]), and wherein the second linear regulator 120 is configured to receive a second voltage V2 supplied from the switching regulator and to provide a fourth voltage to the power amplifier 130 using the second voltage V2 (see paragraph [0021]).
As to claim 17, Taylor discloses the first linear regulator 110 is configured to receive an envelope of a radio-frequency signal “ENV signal” (see figure 1) to be transmitted from a control circuit 410 of the electronic device 100 and to provide the third voltage to the power amplifier 130 so as to correspond to the envelope, based on the envelope having a voltage corresponding to a first range (see paragraph [0020] which discloses a first range “VENV is below V1”), and wherein the power amplifier 130 is configured to amplify the radio-frequency signal using the third voltage.
As to claim 18, Taylor discloses the second linear regulator 120 is configured to receive an envelope of an input signal related to a radio-frequency signal “ENV signal” (see figure 1) to be transmitted from a control circuit 410 of the electronic device 100 and to provide the fourth voltage to the power amplifier 130 so as to correspond to the envelope, based on the envelope having a voltage corresponding to a second range (see paragraph [0021] which discloses a second range “VNV is above V1”), and wherein the power amplifier 130 is configured to amplify the input signal using the fourth voltage such that the radio-frequency signal to be transmitted is output.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2008/0297246) in view of Tajalli (US 2019/0179403).
As to claim 1, Taylor discloses an electronic device 100 (see at least figures 1, and 4) comprising: an antenna 454; a switching regulator 112, 122 (see paragraph [0018]), a communication chip (see paragraphs [0031], [0032]) comprising an amplifier 130, a first linear regulator 110 operably connected to the amplifier 130 and the switching regulator 112 and configured to be supplied with a first voltage V1 from the switching regulator 112, and a second linear regulator 120 operably connected to the amplifier 130 and the switching regulator 122 and configured to be supplied with a second voltage V2 higher than the first voltage V1 from the switching regulator (see paragraph [0010]), the communication chip configured to transmit a radio-frequency signal outside of the electronic device through the antenna 454; and a control circuit 410, wherein the control circuit 410 is configured to produce an envelope of an input signal input to the amplifier in connection with the radio-frequency signal (see paragraph [0008]) and to provide the produced envelope “ENV signal” to at least one of the first linear regulator 110 or the second linear regulator 120, wherein the first linear regulator 110 is configured to provide a third voltage corresponding to the envelope to the amplifier 130 using the first voltage V1 based on the envelope having a voltage in a first range (see paragraph [0020] which discloses a first range “VENV is below V1”), and wherein the second linear regulator 120 is configured to provide a fourth voltage to the amplifier 130 using the second voltage V2 based on the envelope having a voltage in a second range comprising values greater than values included in the first range (see paragraph [0021] which discloses a second range “VNV is above V1”).
Taylor fails to expressly disclose that the fourth voltage provided by the second linear regulator 120 is higher than the third voltage provided by the first linear regulator 110.  However, those skilled in the art would have appreciated that because the second linear regulator 120 is supplied with a voltage V2 which is higher than V2 of the first linear regulator 110, the fourth voltage provided by the second linear regulator 120 could also be higher than the third voltage provided by the first linear regulator 110.  In addition, the above claimed limitations do not involve any inventive concept, because it merely depends on arbitrary values of the third and fourth voltage output by the first and second linear regulators 110, 120, respectively. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Taylor as claimed, in order to extend the dynamic ranges of the first and second linear regulators 110, 120. 
Taylor fails to disclose the amplifier, the first linear regulator and the second linear regulator are disposed inside the communication chip, and the switching regulator is disposed outside the communication chip.  Tajalli discloses an amplifier (see figure 17, paragraph [0054] which discloses circuit block 1406 includes “amplifiers”), linear regulator are disposed inside a communication chip (see figure 17, legend “Chip”), and a switching regulator is disposed outside the communication chip (see paragraph [0054]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the above teaching of Tajalli to Taylor, in order to reduce the size, weight, and implementing cost of the chip.
As to claim 2, Taylor discloses the control circuit 410 is configured to control the envelope to control the first linear regulator 110 or the second linear regulator 120 to operate selectively (see paragraphs [0020], [0021]).
 As to claim 3, Taylor discloses the switching regulator is configured to provide the first voltage V1 to the first linear regulator 110 and to provide the second voltage V2 to the second linear regulator 120 (see paragraph [0018]).
As to claim 4, Taylor discloses the switching regulator comprises: a first switching regulator configured to provide the first voltage to the first linear regulator; and a second switching regulator configured to provide the second voltage to the second linear regulator (see paragraph [0018]).
As to claim 10, Taylor fails to disclose that the control circuit comprises an envelope-tracking digital-analog converter (ET DAC).  The examiner, however, takes Official Notice that such an envelope-tracking digital-analog converter (ET DAC) is known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Taylor as claimed, in order to accurately track signal envelope.
As to claim 11, Taylor discloses a communication chip (see paragraphs [0031], [0032]); accordingly, the ET DAC is inherently disposed inside the communication chip or outside the communication chip.   
As to claim 12, Taylor discloses a first length between the switching regulator 112, 122 (see paragraph [0018]) and the amplifier 130 is longer than a second length between the linear regulator 110, 120 and the amplifier 130.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2008/0297246) in view of Tajalli as applied to claim 1 above, and further in view of Fernald (US 2013/0207467).
As to claim 5, Taylor fails to disclose a first switch operably connected to the switching regulator and the first linear regulator; and a second switch operably connected to the switching regulator and the second linear regulator, wherein the control circuit is configured to control the first switch and/or the second switch such that a voltage supplied from the switching regulator is provided to the amplifier.  Fernald discloses a first switch 240-1 (see at least figure 3) operably connected to a switching regulator 212 and a first linear regulator 230-1; and a second switch 240-2 operably connected to the switching regulator 212 and a second linear regulator 230-2, wherein a control circuit 150 (see figure 2) is configured to control the first switch 240-1 and/or the second switch 240-2 such that a voltage supplied from the switching regulator 212 is provided to electronic component. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Fernald to Taylor, in order to reduce the number of switching regulators needed. 
As to claims 6-7, the combination of Taylor and Fernald fails to disclose controlling the switches 240-1, 240-2 (see Fernald, figure 3) using code values as claimed.  The examiner, however, takes Official Notice that controlling switches using code values is known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Taylor and Fernald as claimed, in order to allow the controller to control a number of switches more quickly and effectively. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2008/0297246) in view of Fernald (US 2013/0207467).
As to claim 19, Taylor fails to disclose a first switch operably connected to the switching regulator and the first linear regulator; and a second switch operably connected to the switching regulator and the second linear regulator.  Fernald discloses a first switch 240-1 (see at least figure 3) operably connected to a switching regulator 212 and a first linear regulator 230-1; and a second switch 240-2 operably connected to the switching regulator 212 and a second linear regulator 230-2.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Fernald to Taylor, in order to reduce the number of switching regulators needed.
Allowable Subject Matter
Claims 8-9, 13-15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 8-9, the prior art of record fail to disclose the control circuit is configured to turn off the first switch, based on the envelope having a voltage in the first range, and to turn off the second switch, based on the envelope having a voltage in the second range. 
As to claims 13-15, the prior art of record fail to disclose a second communication chip comprising: a second amplifier; a third linear regulator operably connected to the second amplifier and the switching regulator and configured to be supplied with a fifth voltage from the switching regulator; and a fourth linear regulator operably connected to the second amplifier and the switching regulator and configured to be supplied with a sixth voltage higher than the fifth voltage from the switching regulator, and wherein the second communication chip is configured to transmit a second radio-frequency signal through the antenna.
As to claim 20, the prior art of record fail to disclose the power amplifier is configured to receive the first voltage from the switching regulator not via the first linear regulator, based on the first switch being turned on, and to receive the second voltage from the switching regulator not via the second linear regulator, based on the second switch being turned on.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claim 16, applicant asserts that “With respect to claim 16, Taylor does not disclose a power amplifier and a low noise amplifier in a communication chip, as claimed. Fernald is likewise deficient”.
	The examiner, however, disagrees.
Taylor does disclose a communication chip (see at least paragraphs [0031], and [0032]) comprising: a power amplifier PA 130 (see figures 1, 4); a low-noise amplifier 444 (see figure 4) configured to amplify a radio-frequency signal received in the electronic device (see paragraph [0031] which discloses that the PA 130 and LNA 444 are disposed inside a same communication chip).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohen (US 9,344,304) discloses a power amplifier 215 (see figure 2), a first linear regulator 218 and a second linear regulator 224 are disposed inside a communication chip 210.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646